Title: To John Adams from Jean de Neufville & Fils, 21 March 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourd Sir
Amsterdam 21 March 1781

May it not displease yoúr Excellency that by this present we tútch upon the unhappy afair of St. Eústacia, we do realy pity them who will be loosers thereby, as it will be a terrible stroke and rúin many people, thank heaven oúr own loss and that of oúr frinds can not be by farr so great in this moment then it could have been; and we would willingly have sacrificd a múch larger Súmm in Case we could have prevented this generall Calamity, which by all probability should not have happend, if as the stronger Tories confess them Selfs oúr Navy had been sooner in a better order as it could and ought to have been.

Yoúr Excellency will certainly be informed that Coll. Lawrence Arrived in Eúrope. We heard it by some of oúr American Letters that came over in the same Vessell, and that a greater force was raised in America so as to act offensively which gave ús great pleasúre.
May all those tidings inflúence oúr Loan, and rise the Spirits of the Dútch, so as not to be seduced to an entire ignominy.
With all respectfúll regard We have the honoúr to be Honourd Sir, Yoúr Excellencys most devoted and most Obedient húmble Servants

John de Neufville & Son

